Citation Nr: 0120482	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  94-40 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for hypertension. 


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, J.M.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from August 1969 to October 1971, 
with two months and twenty-seven days of additional prior 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Board remanded the matter to the RO in July 1996 and June 
1998.  

The Board previously issued a decision on this matter in July 
1999.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a joint motion from the parties, in a December 
2000 Order, the Court vacated the portion of the July 1999 
Board decision pertaining to the evaluation for hypertension 
and remanded the matter to the Board for readjudication.  The 
veteran's representative submitted additional evidence and 
argument on the issue in May 2001.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The medical evidence of record reflects only few and 
sporadic blood pressure readings with diastolic pressures of 
110 or more.  There are no subjective reports of symptoms or 
objective findings of other physical abnormalities determined 
to be associated with hypertension.  



CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for hypertension have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 
4.21, 4.104, Diagnostic Code 7101 (2000); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions though undertaken 
prior to the enactment of the VCAA.  That is, the RO notified 
the veteran of the evidence needed to substantiate his claim 
by way of the December 1992 rating decision, April 1993 
statement of the case, and numerous subsequent supplemental 
statements of the case.  The RO has afforded the veteran 
pertinent medical examinations and secured relevant VA 
medical records.  The veteran has not authorized VA to obtain 
any private medical or other evidence.  He had provided 
written and oral argument in support of his claim.  Finally, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).


Factual Background

The RO granted service connection for hypertension in an 
April 1972 rating action.  At that time, it assigned a 10 
percent disability rating.  The disability rating was 
increased to 20 percent for a period from January 1983 
through February 1985.  Otherwise, the evaluation remained at 
10 percent.  

The RO received the veteran's claim for an increased rating 
for hypertension in June 1992.  The RO denied his claim in a 
December 1992 decision.  The veteran timely appealed that 
decision.  

The veteran testified at a December 1993 personal hearing.  
He had been prescribed Procardia for hypertension within the 
past three months.  

In January 1994, the veteran was afforded a VA examination 
for hypertension.  The examiner stated that the veteran had 
been on Procardia since 1989, until he ran out of medication 
four months before and did not renew the prescription.  The 
veteran related that his blood pressure was probably elevated 
and that he got irritable and shook occasionally.  Blood 
pressure readings were as follows: 184/128 standing, 180/130 
seated, and 176/128 lying.  Examination was otherwise normal.  
The diagnosis was hypertension.  The examiner advised the 
veteran to immediately get his medication from the emergency 
room.  

During neurology and psychiatric VA examinations also 
performed in January 1994, the veteran stated that he was 
taking Procardia for hypertension.   

The veteran submitted a VA outpatient record dated in October 
1993.  Blood pressure readings were 186/130 on the right and 
192/112 on the left.  He was prescribed Procardia.  A print-
out of the veteran's filled prescriptions showed that he was 
dispensed nifedipine in November 1993 and in January 1994, on 
the date of the VA examinations.    

The veteran underwent another VA examination in May 1995.  He 
stated that the hypertension caused shaking.  He believed 
that his impotence and lack of sex drive were related to the 
hypertension medication.  He had recently changed medication 
to felodipine.  On examination, seated blood pressure was 
155/100.  Cardiovascular examination was otherwise 
unremarkable.  The diagnosis was hypertension, on therapy, 
not controlled.  

The RO obtained the veteran's VA outpatient medical records 
dated from March 1995 to October 1996.  Blood pressure 
readings from March 1995 through May 1995 were as follows: 
154/106, 150/120, 142/100, 132/80, 140/106, and 122/92.  The 
records showed no reports of symptoms and no findings of 
cardiac abnormality.  The veteran reported that he was taking 
his medication.  

Readings from July 1995 through December 1995 were as 
follows: 130/100, 154/100, 112/80, 148/112, 133/92, 120/88, 
116/82, 140/100, 112/80, 128/96, 116/88, 154/110, and 148/78.  
In July 1995, the veteran complained of pain in the right eye 
and right side of the head.  In August 1995, he reported 
having occasional pain on left side of chest.  The 
electrocardiogram was normal.  The physician stated that the 
chest pain was possibly secondary to anxiety.  Otherwise, the 
veteran specifically denied having dizziness or shortness of 
breath and reported no other symptoms.  There was no 
objective evidence of other cardiovascular abnormality on 
examination.  The veteran was taking his medication as 
prescribed.  

Blood pressure readings from January 1996 through October 
1996 were as follows: 140/74, 130/88, 122/76, 110/78, 140/88, 
120/84, 104/80, 104/80, 126/84, 150/100, 160/120, 130/80, 
126/92, and 168/106.  Hypertension was generally noted to be 
stable on medication.  In February 1996, the veteran again 
complained of pains in the heart.  The assessment was 
atypical chest pain secondary to anxiety.  Notes dated in 
June 1996 showed complaints of pain in right eye that 
radiated to the temporal area and left-sided chest pain.  In 
September 1996, the veteran described a long history of 
right-sided headaches that were relieved with Xanax.  
However, in October 1996, he stated that he had those 
headaches if he did not take his medication.  No other 
symptoms were related or objective abnormalities found.  

During his October 1996 personal hearing, the veteran 
disputed statements made by the January 1994 VA examiner with 
respect him being out of medication for months.  He had 
experienced side effects from the medication and tried 
different medications to avoid them.  He still received his 
hypertension medication from VA.  The veteran stated that his 
diastolic pressures were over 110 and 120.  He had headaches 
that stopped when his took his medication for anxiety.  

The veteran and J.M. testified at a Board hearing in April 
1998.  He again disputed the examiner's statements from the 
January 1994 VA examination about not taking his medication.  
The sexual side effects from the medication stopped when he 
switched to Hytrin.  He took Xanax for his anxiety and 
shaking.  The veteran still received VA treatment for 
hypertension, which was under control with medication.  He 
had headaches, though a doctor told him they were sinus-
related.  He did not see any private physicians.     

Pursuant to the June 1998 Board remand, the RO secured 
additional VA medical records dated through November 1998.  
Blood pressure readings from October 1996 to November 1997 
were as follows: 130/80, 124/88, 140/114, 138/80, 138/100, 
120/84, 130/84, 130/90, 120/80, 164/110, 134/88, 120/80, 
150/100, and 130/95.  The hypertension was generally noted to 
be stable on medication.  The records were negative for 
reports of symptoms or findings of other cardiovascular 
abnormality on examination.  In November 1997, the veteran 
specifically denied having chest pain, shortness of breath, 
or palpitations.  

Readings from March 1998 to October 1998 were as follows: 
140/92, 140/100, 144/92, 140/100, 130/90, 120/80, 148/110, 
160/100, 130/100, and 120/80.  The veteran continued to take 
his medication.  The hypertension was generally found to be 
under control.  In July 1998, the veteran indicated that his 
rare headaches were relieved by pain medication.  He denied 
having any dizziness.  The records revealed no other evidence 
of symptoms or abnormal findings on examination.  

The veteran underwent a VA examination in September 1998.  He 
denied any current symptoms of hypertension, though he 
reported previous shaking and headaches.  The veteran had 
been on several medications in the past but complained of 
side effects.  He was presently taking Hytrin.  He claimed to 
take his medication on a regular basis.  Blood pressure was 
140/100 on the right arm and 130/98 on the left arm.  
Cardiovascular examination was otherwise within normal 
limits.  The diagnosis was uncontrolled hypertension.   

In May 2001, the veteran's representative submitted 
additional VA medical records.  In March 2000, the blood 
pressure readings were 155/107 and 145/110 on the right arm 
and seated.  It was noted that he ran out of all of his 
medications months ago.  He was most recently taking 
terazosin after other medications caused impotence.  The 
diagnosis was hypertension, not controlled.  In December 
2000, the veteran presented for emergency treatment for 
severe toothache.  His blood pressure was recorded as 
169/119, with repeat readings of 181/95 and 140/94.  He 
denied any headaches or dizziness.  The diagnosis was 
hypertension.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's hypertension is currently evaluated as 10 
percent disabling under Diagnostic Code (Code) 7101.  During 
the pendency of the veteran's appeal, VA promulgated new 
regulations amending the criteria for rating cardiovascular 
disorders, effective January 12, 1998.  See 62 Fed. Reg. 
65,207 (1997) (codified at 38 C.F.R. pt. 4).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, prior to January 
12, 1998, the Board may apply only the previous version of 
the rating criteria.  As of January 12, 1998, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.

Under the previous version of Code 7101, a 10 percent rating 
is assigned when diastolic pressure is predominantly 100 or 
more.  In addition, when continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  A 20 percent rating 
is in order when diastolic pressure is predominantly 110 or 
more with definite symptoms.  When diastolic pressure is 
predominantly 120 or more and there are moderately severe 
symptoms, a 40 percent rating is warranted.  A maximum 
schedular rating of 60 percent is assigned when diastolic 
pressure is predominantly 130 or more and there are severe 
symptoms.  38 C.F.R. § 4.101, Code 7101 (1997).  

Under the amended version of Code 7101, a 10 percent rating 
is in order when diastolic pressure is predominantly 100 or 
more, or; when systolic pressure is predominantly 160 or 
more, or; when an individual with a history of diastolic 
pressure predominantly 100 or more requires continuous 
medication for control.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or; 
when systolic pressure is predominantly 200 or more.  When 
diastolic pressure is predominantly 120 or more, a 40 percent 
rating is warranted.  A maximum schedular rating of 60 
percent is assigned when diastolic pressure is predominantly 
130 or more.  38 C.F.R. § 4.104, Code 7101 (2000).  

The Board notes that, in its March 1999 supplemental 
statement of the case, the RO considered the amended version 
of Code 7101 in determining that no increase was warranted.  
Accordingly, the Board may similarly consider each version of 
the regulations without determining whether the veteran will 
be prejudiced thereby.  Bernard, 4 Vet. App. at 392-94.  The 
Board also observes that the primary difference between the 
two versions of Code 7101 is that the former requires 
symptoms in addition to the specified predominant diastolic 
pressure to receive more than a 10 percent rating.  
Therefore, to the extent a claimant may not demonstrate 
symptoms of hypertension, the amended version of Code 7101 is 
more favorable.  

In this case, with respect to actual blood pressure, review 
of the pertinent evidence as set forth above reflects 
approximately 70 blood pressure readings taken from October 
1993 to December 2000.  Of those 70 readings, eight show 
diastolic pressures of 110 or more, four show diastolic 
pressures of 120 or more, and two show diastolic pressures of 
130 or more.  Only three of such elevated readings occurred 
after January 12, 1998.  Given the relatively small number of 
the requisite elevated blood pressure readings over the 
course of more than seven years, the Board cannot conclude 
that the veteran's diastolic blood pressure is predominantly 
110 or more at any time before or after January 12, 1998.  
Thus, the overall disability picture does not more closely 
resemble the rating criteria for an evaluation greater than 
10 percent under either version of Code 7101.  38 C.F.R. § 
4.7.     

Moreover, prior to January 12, 1998, the criteria for more 
than a 10 percent rating also require varying degrees of 
symptoms of hypertension.  Before that date, the only 
symptoms reported by the veteran were right-sided eye and 
head pain, chest pain, shaking, and irritability.  The 
evidence of record, including the veteran's own statements, 
suggests that the headaches are related to anxiety or to 
sinus problems.  The veteran also testified that the Xanax 
stopped his shaking.  Physicians specifically attributed the 
chest pain to the veteran's anxiety.  The veteran never 
reported any dizziness, shortness of breath, lightheadedness, 
or other symptomatology.  There is no objective evidence of 
cardiovascular abnormality other than hypertension.  Clearly, 
then, the disability picture from hypertension does not more 
closely approximate the criteria for a 20 percent rating 
under the former version of Code 7101. Id.     

Given that the evidence is not in relative equipoise, the 
Board finds that the preponderance of the evidence is against 
a disability rating greater than 10 percent for hypertension.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.104, Code 7101 (2000); 38 C.F.R. § 4.104, Code 7101 (1997).   
  

ORDER

A disability rating greater than 10 percent for hypertension 
is denied.   



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

